DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the limitation wherein “a removable transport frame” in claim 10 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: "a runner device” in claim 8, line 5; “purging system” in claim 15 and “vacuum system” in claim 16 (regarding the corresponding structures for the purging system and the vacuum system, see 35 U.S.C. 112(b) below).
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2, 6, 10, 15-18 and 20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 2 recites the limitation "substantially equal” renders the claim indefinite as the length of the at least one integrated process unit being “substantially equal” is a relative term and, absent an absolute or relative scale. Therefore, the metes and bounds of the claim cannot be discerned.
Claim 6 recites the limitation "the ground" in line 3, lacks antecedent basis. 
Claim 10 recites the limitation "removable transport frame” renders the claim indefinite. It is unclear what it means by “removable” frame. The specification is not clear about what it means by "removable transport frame” (see Applicant’s publication ¶ 0020). For examination 
Claims 15 and 16 recites the limitations “purging system” and “vacuum system”, invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. It is unclear from the specification, drawings and claims what the “purging system” and “vacuum system” are. Therefore, claims 15 and 16 are indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph. 
Applicant may:
(a)    Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph;
(b)    Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or
(c)    Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either:

(b) Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01 (o) and 2181.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 4, 6-8, 10-13, 19, 21 and 22 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Byfield (US 2014/0053599).
In regard to claims 1 and 22, Byfield teaches a liquefied natural gas LNG production train (10, 12), comprising at least one integrated process unit (62, 66, 64,68, 70, 72) having a structural frame (see fig. 5, 6, see annotated figure below) forming multiple process equipment floors [e.g., 22, 38] (See fig. 1-14; ¶ 0092-0093, 0101).
In regard to claim 4, Byfield teaches the LNG production train of claim 1, the structural frame of at least one of the at least one integrated process units (e.g., pre-treatment module 62; fig. 5) being arranged on supports (See the annotated figure below), the supports lifting a lower process floor (22) a predetermined distance above ground (See the figure below). Note also that the supports are not positively sited. 


    PNG
    media_image1.png
    559
    798
    media_image1.png
    Greyscale

In regard to claim 6, Byfield teaches the LNG production train of claim 1, the at least one integrated process unit (62, 66, 64,68, 70, 72) being connected to one or more pieces of process equipment (See at least process equipment 46, 54, 56; heat exchangers 30, 36) arranged on the ground (the floor 22 or top floor 38) adjacent to the respective integrated process unit (See ¶ 0094-0099; fig. 1-14).
In regard to claim 7, Byfield teaches the LNG production train of claim 1, the at least one integrated process unit (62, 66, 64,68, 70, 72) comprising interconnected compact building blocks (See fig. 2-4; Byfield teaches interconnected compact building modules of pretreatment module, compression module, condenser module, liquefaction module), each compact building 
In regard to claim 8, Byfield teaches the LNG production train of claim 7, the structural frame being provided with sets of building block rails (modules 62, 66, 64,68, 70, 72), each set of building block rails being adapted for holding a corresponding compact building block (one of the modules) (See ¶ 0090); and the compact building blocks (modules) being provided with a runner device (floating barges or truck) for moving the respective compact building block over a corresponding set of building block rails (See ¶ 0090).
In regard to claim 10, Byfield teaches the LNG production train of 7, the compact building blocks (each modules 62, 66, 64,68, 70, 72) being provided with a removable transport frame (See the above annotated figure above) for protecting the compact building block during transport. Byfield teaches support frame (as shown above) comprises a number of interconnected structural columns and beams to form a substantially box shaped block.
In regard to claim 11, Byfield teaches the LNG production train of claim 10, the transport frame being sized to fit in a freight container (See ¶ 0090). Byfield teaches the building blocks (each modules 62, 66, 64,68, 70, 72) are transported from the construction or assembly location to the production location by towing or on floating barges or by land using rail or truck, which is clear that fit in a freight container.
In regard to claim 12, Byfield teaches the LNG production train of claim 7, the multiple process equipment floors (22) of the at least one integrated process unit (10, 22) each being provided with at least one of the compact building blocks [e.g., pre-treatment module 62] (See fig. 2, 3).
In regard to claim 13, Byfield teaches the LNG production train claim 7, the compact building blocks (each modules 62, 66, 64,68, 70, 72) in the at least one integrated process unit being arranged both horizontally (See at least fig. 2-4) and vertically (blocks/modules with various floor level as shown in fig. 5) displaced with respect to each other (See at least  fig. 2-5). 
In regard to claim 19, Byfield teaches the LNG production train of claim 1, comprising: 
i) a pretreatment section for pre-treating a natural gas feed stream to produce a pre-treated natural gas stream (¶ 0022, 0102);
ii) a first refrigerant compression section for pre-cooling the pre-treated natural gas stream to produce a pre-cooled gas stream and a first refrigerant vapor stream which is compressed therein (¶ 0024, 0103-0104);
iii) a first refrigerant condenser section for condensing the first refrigerant vapor stream to produce a compressed first refrigerant stream for recycle to the first refrigerant compression section (¶ 0024-0025);
iv) a liquefaction section for further cooling the pre-cooled gas stream in a main cryogenic heat exchanger operatively associated with the liquefaction section through indirect heat exchange with a second refrigerant to produce a liquefied natural gas product stream and a second refrigerant vapor stream (¶ 0026-0027); and,
v) a second refrigerant compression section for compressing the second refrigerant vapor stream to produce a compressed second refrigerant stream for recycle to the liquefaction section (See ¶ 0028).
In regard to claim 21, Byfield teaches the LNG production train of claim 1, wherein air cooled heat exchangers are provided on top of the at least one integrated process unit, the air .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.


s 2 and 3 are rejected under 35 U.S.C. 103 as being unpatentable over Byfield (US 2014/0053599) in view of Kanagawa (WO2016001952A1). Text references to Kanagawa are made with respect to an English translation made of record on this office action).
In regard to claim 2 and 3, Byfield teaches the LNG production train of claim 1, the at least one integrated process unit extending in vertical direction (see fig. 5), but does not teach the height of the at least one integrated process unit is substantially equal to or larger than a width and a length of the at least one integrated process unit.
However, Kanagawa teaches an air cooled liquefied gas production facility, wherein the air-cooled liquefied gas manufacturing facility has a plurality of air-cooled liquefied gas manufacturing units, and wherein the length of the space in the vertical direction longer than the length of the space in the lateral direction (corresponding to the tube bundle length) (Y) (See the translation page 3 and 4). In this case, the specific length, height and width of the integrated process unit is considered to be merely a matter of obvious engineering choice wherein the specific length, height and width are result effective variables that can be optimized to fit the available production and/or liquefaction site. Therefore, it would have been obvious to one having ordinary skill in the art, at the time of the effective filing of the claimed invention, to modify the size of the integrated process unit of Byfield to a specified height, length and width (e.g., the extension direction height to be equal to or larger than the width and length), in view of the teachings of Kanagawa, in order to preserve a production space by extending the process unit vertically rather than horizontally. 


5 is rejected under 35 U.S.C. 103 as being unpatentable over Byfield (US 2014/0053599).
In regard to claim 5, Byfield teaches the LNG production train of claim 4, wherein Byfield teaches supports lifting a lower process floor (22) a predetermined distance above ground, but does not teach the predetermined distance being in the order of 1 to 5 meters. However, the specific distance of the floor above the ground is considered to be merely a matter of an obvious engineering choice wherein the distance is a result effective variables that can be optimized to create the desire gap between the floor and the ground as desired. Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the distance of the supports to be 1 to 5 meters above the ground, as an obvious engineering choice, in order to reduces gas accumulation in the below deck area and avoid explosion and overpressure by reducing confinement. 

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Byfield (US 2014/0053599) in view of Giancotti et al. (US 2019/0055887).
In regard to claim 9, Byfield teaches the LNG production train of claim 8, wherein Byfield teaches a runner device (See ¶ 0090), but does not explicitly teach the runner device comprising rollers, skids, and/or sliders.
However, Giancotti teaches modularization of gas turbines, wherein the gas turbine and the load are arranged on a common frame, thus forming a single unit and transported to final destination mounted on a skid (See ¶ 0003, 0032, 0035). Therefore, it would have been obvious to one having ordinary skill in the art, at the time of the effective filing of the claimed invention, for the runner device of Byfield to comprise a skid, in view of the teachings of Giancotti, in order .

Claims 14-18 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Byfield (US 2014/0053599) in view of Fargier et al. (US 20140369765).
In regard to claim 14, Byfield teaches the LNG production train of claim 1, the at least one integrated process unit comprising at least one process section comprising at least two or more pieces of process equipment interconnected by pipe (See at least ¶ 0119), but does not teach some of the piping comprises a downward slope.
However, Fargier teaches a support for processing and storing LNG, wherein Fargier teaches a process unit comprising plurality of process equipment interconnected by downward sloping pipe (See fig. 3; ¶ 0070). Therefore, it would have been obvious to one having ordinary skill in the art, at the time of the effective filing of the claimed invention, to modify the system of Byfield by modifying the process equipment connection piping to be downward slope, in view of the teachings of Fargier, in order to provide a gravitational fluid flow and cut down on, for example, pumping costs. 
In regard to claim 15, Byfield teaches the LNG production train of claim 14, the process section being provided with a purging system (helium removal, nitrogen removal) connected to a secondary inlet (the liquefaction equipment is interconnected with piping) of the process section (See Byfield ¶ 0118, 0124).
In regard to claim 16, Byfield teaches the LNG production train of claim 14, the process section being provided with a vacuum system for the removal of hydrocarbons or other process streams (e.g., LNG product storage, see at least Byfield ¶ 0060, 0101, 0124), the vacuum system 
In regard to claim 17, Byfield teaches the LNG production train of claim 16, Byfield teaches a vacuum storage (See the rejection of claim 16), but does not explicitly teach the vacuum system being connected to a flare and/or a vent to atmosphere.
However, Fargier teaches a support for processing and storing LNG, wherein the system comprises a storage thank to store a hydrocarbon fluid, wherein the storage tank comprises a means for flare and/or a vent to atmosphere (See Fargier, see at least ¶ 0070, 0076; fig. 3). Therefore, it would have been obvious to one having ordinary skill in the art, at the time of the effective filing of the claimed invention, to modify the vacuum system of Byfield by connecting it to a flare and/or a vent to atmosphere, in view of the teachings of Fargier, in order to prevent over pressurization of the storage vacuum/storage tank. 
In regard to claim 18, Byfield teaches the LNG production train of claim 16, wherein Byfield teaches a gravitationally lower end of the process section, but does not explicitly teach the gravitationally lower end of the process section being provided with a liquid outlet with dedicated valve.
However, Fargier teaches a support for processing and storing LNG, wherein the system comprises a gravitationally lowered equipment (storage thank to store a hydrocarbon fluid), wherein the storage tank is being provided with a liquid outlet (3-2) with dedicated valve [¶ 0083] (See Fargier, ¶ 0076, 0083; fig. 3). Therefore, it would have been obvious to one having ordinary skill in the art, at the time of the effective filing of the claimed invention, to modify the 
In regard to claim 20, Byfield teaches the LNG production train of claim 16, a single integrated process unit (10, 12) including at least part of at least two or more of the first refrigerant compression section, the first refrigerant condenser section, the liquefaction section, and the second refrigerant compression section (See Byfield ¶ 0022-0028, 0055-0063).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WEBESHET MENGESHA whose telephone number is (571)270-1793. The examiner can normally be reached Mon-Thurs 7-4, alternate Fridays, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frantz Jules can be reached on 571-272-6681. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about 
/W.M/Examiner, Art Unit 3763                                                                                                                                                                                                        /FRANTZ F JULES/Supervisory Patent Examiner, Art Unit 3763